Exhibit 10.2

VOTING AGREEMENT

This Voting Agreement (“Agreement”) is made and entered into as of July
18, 2007, by and between Ristretto Group S.a r.l., a Luxembourg  company (the
“Parent”), and the undersigned stockholder (the “Stockholder”) in Williams
Scotsman International, Inc., a Delaware corporation (the “Company”).  Certain
capitalized terms used in this Agreement are defined in Section 6 hereof and
certain other capitalized terms used in this Agreement that are not defined
herein shall have the meaning given to such terms in the Merger Agreement (as
defined below).

RECITALS

WHEREAS, the Stockholder is the holder of record and/or the “beneficial owner”
(within the meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as
amended) of Company Common Stock;

WHEREAS, concurrently with the execution and delivery of this Agreement, the
Company, Ristretto Holdings SCA, a Luxembourg company, Parent and Ristretto
Acquisition Corp., a Delaware corporation and a wholly owned subsidiary of
Parent (the “Merger Sub”), are entering into an Agreement and Plan of Merger,
dated as of the date hereof (the “Merger Agreement”), which provides, upon the
terms and subject to the conditions set forth therein, for the merger of Merger
Sub with and into the Company (the “Merger”); and

WHEREAS, as a condition and inducement to Parent’s willingness to enter into the
Merger Agreement, the Stockholder has agreed to execute and deliver this
Agreement.

AGREEMENT

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound,
agree as follows:

1.             Agreement to Vote Subject Securities.  Prior to the Termination
Date, at every meeting of the stockholders of the Company called with respect to
any of the following, and at every adjournment or postponement thereof, and on
every action or approval by written consent of the stockholders of the Company
with respect to any of the following, the Stockholder shall vote or cause to be
voted the Subject Securities: (a) in favor of (i) adoption of the Merger
Agreement and (ii) any other matter contemplated under the Merger Agreement or
that could reasonably be expected to facilitate the Merger that is put to a vote
of the stockholders of the Company and (b) against any proposal for any Company
Acquisition Proposal (as defined in the Merger Agreement) other than the Merger,
between the Company and any person or entity (other than Parent and Merger Sub)
and (c) against any other action or agreement that would result in a breach of
any covenant, representation or warranty or any other obligation or agreement of
the Company under the Merger Agreement or which would result in any of the
conditions to the consummation of the Merger under the Merger Agreement not
being fulfilled or which would reasonably be expected to prevent, impede,
frustrate, interfere with, delay, postpone or adversely affect the Merger and
the other transactions contemplated by the Merger Agreement.


--------------------------------------------------------------------------------


 

2.             Irrevocable Proxy.  Concurrently with the execution of this
Agreement, the Stockholder agrees to deliver to Parent a proxy in the form
attached hereto as Exhibit A (the “Proxy”), which shall be irrevocable, prior to
the Termination Date and to the fullest extent permitted by law and except as
otherwise set forth therein, with respect to the Subject Securities referred to
therein.


3.             AGREEMENT TO RETAIN SUBJECT SECURITIES.


(A)           RESTRICTION ON TRANSFER.  DURING THE PERIOD FROM THE DATE OF THIS
AGREEMENT UNTIL THE EARLIER TO OCCUR OF (I) THE OBTAINING OF THE REQUISITE
STOCKHOLDER VOTE (AS DEFINED IN THE MERGER AGREEMENT) AND (II) THE TERMINATION
DATE, THE STOCKHOLDER SHALL NOT, DIRECTLY OR INDIRECTLY, EXCEPT AS CONTEMPLATED
BY THIS CLAUSE (A), CAUSE OR PERMIT ANY TRANSFER OF ANY OF THE SUBJECT
SECURITIES TO BE EFFECTED OTHER THAN PURSUANT TO THE MERGER.  NOTWITHSTANDING
THE FOREGOING, THE STOCKHOLDER MAY CAUSE OR PERMIT ANY TRANSFER OF ANY OF THE
SUBJECT SECURITIES TO ANY OF ITS AFFILIATES (AS DEFINED IN THE MERGER
AGREEMENT), PROVIDED THAT THE EFFECTIVENESS OF ANY SUCH TRANSFER SHALL BE
CONDITIONED ON THE TRANSFEREE AGREEING IN WRITING TO BE BOUND BY THE PROVISIONS
OF THIS AGREEMENT IN A FORM REASONABLY SATISFACTORY TO PARENT.


(B)           RESTRICTION ON TRANSFER OF VOTING RIGHTS.  DURING THE PERIOD FROM
THE DATE OF THIS AGREEMENT THROUGH THE TERMINATION DATE, THE STOCKHOLDER SHALL
ENSURE THAT, WITHOUT PARENT’S PRIOR WRITTEN CONSENT: (A) NONE OF THE SUBJECT
SECURITIES IS DEPOSITED INTO A VOTING TRUST; AND (B) NO PROXY (OTHER THAN THE
PROXY GRANTED HEREIN) IS GRANTED, AND NO VOTING AGREEMENT OR SIMILAR AGREEMENT
IS ENTERED INTO, WITH RESPECT TO ANY OF THE SUBJECT SECURITIES.

4.             Representations, Warranties and Covenants of the Stockholder. 
The Stockholder hereby represents and warrants to Parent as follows:


(A)           DUE AUTHORIZATION, ETC.  ALL CONSENTS, APPROVALS, AUTHORIZATIONS
AND ORDERS NECESSARY FOR THE EXECUTION AND DELIVERY BY SUCH STOCKHOLDER OF THIS
AGREEMENT AND THE PROXY HAVE BEEN OBTAINED, AND SUCH STOCKHOLDER HAS ALL LEGAL
CAPACITY, FULL RIGHT, POWER AND AUTHORITY TO ENTER INTO THIS AGREEMENT AND THE
PROXY, AND PERFORM SUCH STOCKHOLDER’S OBLIGATIONS HEREUNDER.  THIS AGREEMENT AND
THE PROXY HAVE BEEN DULY EXECUTED AND DELIVERED BY SUCH STOCKHOLDER AND
CONSTITUTE VALID AND BINDING AGREEMENTS OF SUCH STOCKHOLDER ENFORCEABLE IN
ACCORDANCE WITH THEIR TERMS, EXCEPT AS THE SAME MAY BE LIMITED BY BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAWS NOW OR HEREAFTER IN
EFFECT RELATING TO CREDITORS’ RIGHTS GENERALLY AND SUBJECT TO GENERAL PRINCIPLES
OF EQUITY.


(B)           NO CONFLICT.  THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE
PROXY BY SUCH STOCKHOLDER DOES NOT, AND THE PERFORMANCE OF AND UNDER THIS
AGREEMENT AND THE PROXY BY SUCH STOCKHOLDER WILL NOT (I) CONFLICT WITH OR
VIOLATE ANY LAW APPLICABLE TO THE SUBJECT SECURITIES HELD BY SUCH STOCKHOLDER OR
(II) RESULT IN, GIVE RISE TO OR CONSTITUTE A VIOLATION OR BREACH OF OR A DEFAULT
(OR ANY EVENT WHICH WITH NOTICE OR LAPSE OF TIME OR BOTH WOULD BECOME A
VIOLATION, BREACH OR DEFAULT) UNDER ANY OF THE TERMS OF ANY UNDERSTANDING,
AGREEMENT OR OTHER INSTRUMENT OR OBLIGATION TO WHICH SUCH STOCKHOLDER IS A PARTY
OR BY WHICH SUCH STOCKHOLDER OR ANY OF THE SUBJECT SECURITIES MAY BE BOUND.

2


--------------------------------------------------------------------------------



 


(C)           TITLE TO SECURITIES.  AS OF THE DATE OF THIS AGREEMENT: (A) SUCH
STOCKHOLDER HOLDS OF RECORD (FREE AND CLEAR OF ANY ENCUMBRANCES OR RESTRICTIONS)
THE NUMBER OF OUTSTANDING SHARES OF COMPANY COMMON STOCK SET FORTH UNDER THE
HEADINGS “SHARES OF COMPANY COMMON STOCK HELD OF RECORD” ON THE SIGNATURE PAGE
HEREOF; (B) SUCH STOCKHOLDER OWNS THE ADDITIONAL SECURITIES OF THE COMPANY SET
FORTH UNDER THE HEADING “ADDITIONAL SECURITIES BENEFICIALLY OWNED” ON THE
SIGNATURE PAGE HEREOF; AND (C) SUCH STOCKHOLDER AND ITS AFFILIATES (OTHER THAN
ANY OTHER STOCKHOLDER OF THE COMPANY ENTERING INTO A VOTING AGREEMENT WITH
PARENT SUBSTANTIALLY SIMILAR TO THIS AGREEMENT AS OF THE DATE HEREOF) DO NOT
DIRECTLY OR INDIRECTLY OWN ANY SHARES OF CAPITAL STOCK OR OTHER SECURITIES OF
THE COMPANY, OR ANY OPTION, WARRANT OR OTHER RIGHT TO ACQUIRE (BY PURCHASE,
CONVERSION OR OTHERWISE) ANY SHARES OF CAPITAL STOCK OR OTHER SECURITIES OF THE
COMPANY, OTHER THAN THE SHARES AND OPTIONS, WARRANTS AND OTHER RIGHTS SET FORTH
ON THE SIGNATURE PAGE HEREOF.


(D)           RELIANCE BY PARENT.  SUCH STOCKHOLDER UNDERSTANDS AND ACKNOWLEDGES
THAT PARENT IS ENTERING INTO THE MERGER AGREEMENT IN RELIANCE UPON THE EXECUTION
AND DELIVERY OF THIS AGREEMENT BY SUCH STOCKHOLDER, THE PERFORMANCE BY SUCH
STOCKHOLDER OF ITS OBLIGATIONS HEREUNDER AND THE COMPLIANCE BY SUCH STOCKHOLDER
WITH THE TERMS HEREOF.


5.             ADDITIONAL COVENANTS OF THE STOCKHOLDER.


(A)           FURTHER ASSURANCES.  FROM TIME TO TIME AND WITHOUT ADDITIONAL
CONSIDERATION, THE STOCKHOLDER SHALL EXECUTE AND DELIVER, OR CAUSE TO BE
EXECUTED AND DELIVERED, SUCH ADDITIONAL INSTRUMENTS, AND SHALL TAKE SUCH FURTHER
ACTIONS, AS PARENT MAY REASONABLY REQUEST FOR THE PURPOSE OF CARRYING OUT AND
FURTHERING THE INTENT OF THIS AGREEMENT.


(B)           APPRAISAL RIGHTS.  THE STOCKHOLDER HEREBY WAIVES ANY RIGHTS OF
APPRAISAL OR RIGHTS TO DISSENT FROM THE MERGER OR THE ADOPTION OF THE MERGER
AGREEMENT THAT IT MAY HAVE UNDER APPLICABLE LAW AND SHALL NOT PERMIT ANY SUCH
RIGHTS OF APPRAISAL OR RIGHTS OF DISSENT TO BE EXERCISED WITH RESPECT TO THE
SUBJECT SECURITIES.


(C)           NO SOLICITATION.  THE STOCKHOLDER SHALL NOT TAKE ANY ACTION THAT
THE COMPANY IS PROHIBITED FROM TAKING UNDER SECTION 6.5 OF THE MERGER
AGREEMENT.  NOTWITHSTANDING THE FOREGOING AND THE PROVISIONS OF SECTION 6.5 OF
THE MERGER AGREEMENT, THE STOCKHOLDER SHALL BE EXPRESSLY ENTITLED TO TAKE ANY
ACTION THAT THE COMPANY OR THE BOARD OF DIRECTORS OF THE COMPANY IS ENTITLED TO
TAKE UNDER SECTION 6.5 THE MERGER AGREEMENT.


(D)           BOARD DUTIES.  NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS
AGREEMENT SHALL LIMIT, RESTRICT OR OTHERWISE AFFECT ANY ACTIONS TAKEN IN
COMPLIANCE WITH THE MERGER AGREEMENT BY ANY PERSON AFFILIATED WITH THE
STOCKHOLDER SOLELY IN HIS OR HER CAPACITY AS A MEMBER OF THE BOARD OF DIRECTORS
OF THE COMPANY OR ANY COMMITTEE THEREOF.

6.             Certain Definitions.  For purposes of this Agreement,


(A)           “COMPANY COMMON STOCK” MEANS THE COMMON STOCK, $.01 PAR VALUE PER
SHARE, OF THE COMPANY.

3


--------------------------------------------------------------------------------



(B)           THE STOCKHOLDER IS DEEMED TO “OWN” OR TO HAVE ACQUIRED “OWNERSHIP”
OF A SECURITY IF SUCH STOCKHOLDER IS THE “BENEFICIAL OWNER” OF SUCH SECURITY
WITHIN THE MEANING OF RULE 13D-3 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


(C)           “SUBJECT SECURITIES” MEANS: (I) ALL SECURITIES OF THE COMPANY
(INCLUDING ALL SHARES OF COMPANY COMMON STOCK AND ALL OPTIONS, WARRANTS AND
OTHER RIGHTS TO ACQUIRE SHARES OF COMPANY COMMON STOCK) OWNED BY THE STOCKHOLDER
AS OF THE DATE OF THIS AGREEMENT; AND (II) ALL ADDITIONAL SECURITIES OF THE
COMPANY (INCLUDING ALL ADDITIONAL SHARES OF COMPANY COMMON STOCK AND ALL
ADDITIONAL OPTIONS, WARRANTS AND OTHER RIGHTS TO ACQUIRE SHARES OF COMPANY
COMMON STOCK) OF WHICH THE STOCKHOLDER ACQUIRES OWNERSHIP DURING THE PERIOD FROM
THE DATE OF THIS AGREEMENT THROUGH THE TERMINATION DATE.  NOTWITHSTSANDING THE
FOREGOING, ANY SHARES OF COMPANY COMMON STOCK OWNED BY AFFILIATES (AS DEFINED IN
THE MERGER AGREEMENT) OF THE STOCKHOLDER WHO ARE ALSO DIRECTORS OF THE COMPANY
SHALL NOT BE DEEMED SUBJECT SECURITIES UNLESS SUCH SHARES OF COMPANY COMMON
STOCK WERE SUBJECT SECURITIES TRANSFERRED IN ACCORDANCE WITH SECTION 3(A) TO AN
AFFILIATE WHO IS ALSO A DIRECTOR OF THE COMPANY.


(D)           “TERMINATION DATE” MEANS THE EARLIER TO OCCUR OF THE DATE (I) THE
MERGER SHALL BECOME EFFECTIVE IN ACCORDANCE WITH THE TERMS AND PROVISIONS OF THE
MERGER AGREEMENT, OR (II) THE MERGER AGREEMENT TERMINATES IN ACCORDANCE WITH ITS
TERMS.


(E)           A PERSON IS DEEMED TO HAVE EFFECTED A “TRANSFER” OF A SECURITY IF
SUCH PERSON DIRECTLY OR INDIRECTLY: (I) SELLS, TENDERS, ASSIGNS, PLEDGES,
ENCUMBERS, GRANTS AN OPTION WITH RESPECT TO, TRANSFERS OR DISPOSES OF SUCH
SECURITY OR ANY INTEREST IN SUCH SECURITY TO ANY PERSON OTHER THAN PARENT; (II)
ENTERS INTO AN AGREEMENT OR COMMITMENT CONTEMPLATING THE POSSIBLE SALE OF,
TENDER OF, ASSIGNMENT OF, PLEDGE OF, ENCUMBRANCE OF, GRANT OF AN OPTION WITH
RESPECT TO, TRANSFER OF OR DISPOSITION OF SUCH SECURITY OR ANY INTEREST THEREIN
TO ANY PERSON OTHER THAN PARENT; OR (III) REDUCES SUCH PERSON’S BENEFICIAL
OWNERSHIP OF, INTEREST IN OR RISK RELATING TO SUCH SECURITY.


7.             MISCELLANEOUS.


(A)           ASSIGNMENT; BINDING EFFECT.  EXCEPT AS PROVIDED HEREIN, NEITHER
THIS AGREEMENT NOR ANY OF THE RIGHTS, INTERESTS OR OBLIGATIONS HEREUNDER MAY BE
ASSIGNED OR DELEGATED BY THE STOCKHOLDER, AND ANY ATTEMPTED OR PURPORTED
ASSIGNMENT OR DELEGATION OF ANY OF SUCH INTERESTS OR OBLIGATIONS SHALL BE VOID. 
SUBJECT TO THE PRECEDING SENTENCE, THIS AGREEMENT SHALL BE BINDING UPON THE
STOCKHOLDER AND ITS SUCCESSORS AND ASSIGNS, AND SHALL INURE TO THE BENEFIT OF
PARENT AND ITS SUCCESSORS AND ASSIGNS.  NOTHING IN THIS AGREEMENT IS INTENDED TO
CONFER ON ANY PERSON (OTHER THAN PARENT AND ITS SUCCESSORS AND ASSIGNS) ANY
RIGHTS OR REMEDIES OF ANY NATURE.


(B)           FEES AND EXPENSES.  EXCEPT AS OTHERWISE PROVIDED HEREIN, ALL COSTS
AND EXPENSES INCURRED IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE PAID BY THE PARTY INCURRING THE COST OR EXPENSE
WHETHER OR NOT THE MERGER IS CONSUMMATED.


(C)           SPECIFIC PERFORMANCE.  THE PARTIES HERETO AGREE THAT IRREPARABLE
DAMAGE WOULD OCCUR IN THE EVENT THAT ANY OF THE PROVISIONS OF THIS AGREEMENT OR
THE PROXY WERE NOT PERFORMED IN ACCORDANCE WITH ITS SPECIFIC TERMS OR WERE
OTHERWISE BREACHED AND IN THE EVENT OF ANY BREACH OR THREATENED BREACH BY THE
STOCKHOLDER OF ANY COVENANT OR OBLIGATION CONTAINED IN THIS AGREEMENT OR IN THE
PROXY, PARENT SHALL BE ENTITLED (IN ADDITION TO ANY OTHER REMEDY THAT MAY BE

4


--------------------------------------------------------------------------------



AVAILABLE TO IT, INCLUDING MONETARY DAMAGES) TO SEEK (A) A DECREE OR ORDER OF
SPECIFIC PERFORMANCE TO ENFORCE THE OBSERVANCE AND PERFORMANCE OF SUCH COVENANT
OR OBLIGATION, AND (B) AN INJUNCTION RESTRAINING SUCH BREACH OR THREATENED
BREACH.


(D)           WAIVER.  NO FAILURE ON THE PART OF PARENT TO EXERCISE ANY POWER,
RIGHT, PRIVILEGE OR REMEDY UNDER THIS AGREEMENT, AND NO DELAY ON THE PART OF
PARENT IN EXERCISING ANY POWER, RIGHT, PRIVILEGE OR REMEDY UNDER THIS AGREEMENT,
SHALL OPERATE AS A WAIVER OF SUCH POWER, RIGHT, PRIVILEGE OR REMEDY; AND NO
SINGLE OR PARTIAL EXERCISE OF ANY SUCH POWER, RIGHT, PRIVILEGE OR REMEDY SHALL
PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR OF ANY OTHER POWER, RIGHT,
PRIVILEGE OR REMEDY.  PARENT SHALL NOT BE DEEMED TO HAVE WAIVED ANY CLAIM
AVAILABLE TO PARENT ARISING OUT OF THIS AGREEMENT, OR ANY POWER, RIGHT,
PRIVILEGE OR REMEDY OF PARENT UNDER THIS AGREEMENT, UNLESS THE WAIVER OF SUCH
CLAIM, POWER, RIGHT, PRIVILEGE OR REMEDY IS EXPRESSLY SET FORTH IN A WRITTEN
INSTRUMENT DULY EXECUTED AND DELIVERED ON BEHALF OF PARENT; AND ANY SUCH WAIVER
SHALL NOT BE APPLICABLE OR HAVE ANY EFFECT EXCEPT IN THE SPECIFIC INSTANCE IN
WHICH IT IS GIVEN.


(E)           AMENDMENT OF MERGER AGREEMENT.   THE OBLIGATIONS OF THE
STOCKHOLDER UNDER THIS AGREEMENT SHALL TERMINATE IF THE MERGER AGREEMENT IS
AMENDED OR OTHERWISE MODIFIED AFTER THE DATE HEREOF WITHOUT THE PRIOR WRITTEN
CONSENT OF THE STOCKHOLDER IN A MANNER THAT, DIRECTLY OR INDIRECTLY (A) REDUCES
OR CHANGES THE FORM OF MERGER CONSIDERATION (AS DEFINED IN THE MERGER AGREEMENT)
OR (B) EXTENDS THE OUTSIDE DATE (AS DEFINED IN THE MERGER AGREEMENT) BEYOND
MARCH 31, 2008.


(F)            NOTICES.  ANY NOTICE REQUIRED OR PERMITTED BY THIS AGREEMENT
SHALL BE IN WRITING AND SHALL BE DEEMED DULY DELIVERED (I) FOUR BUSINESS DAYS
AFTER BEING SENT BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED,
POSTAGE PREPAID, (II) ONE BUSINESS DAY AFTER BEING SENT FOR NEXT BUSINESS DAY
DELIVERY, FEES PREPAID, VIA A REPUTABLE NATIONWIDE OVERNIGHT COURIER SERVICE OR
(III) ON THE DATE OF CONFIRMATION OF RECEIPT (OR THE FIRST BUSINESS DAY
FOLLOWING SUCH RECEIPT IF THE DATE OF SUCH RECEIPT IS NOT A BUSINESS DAY) OF
TRANSMISSION BY FACSIMILE, IN EACH CASE TO THE PARTY TO BE NOTIFIED AT SUCH
PARTY’S ADDRESS OR FACSIMILE NUMBER AS SET FORTH BELOW, OR AS SUBSEQUENTLY
MODIFIED BY WRITTEN NOTICE:

if to Parent:

Ristretto Group S.a.r.l.
20, rue de la Poste
L-2346 Luxembourg
Attention:  Chief Financial Officer
Facsimile No:  +352 47 2473

with a copy (which copy shall not constitute notice) to:

Paul, Hastings, Janofsky & Walker LLP
75 East 55th Street
New York, NY 10022-3205
Attention:  William F. Schwitter
Facsimile No:  (212) 230-7834
Attention:  Luke P. Iovine, III
Facsimile No:  (212) 230-7649

5


--------------------------------------------------------------------------------


 

if to the Stockholder:

c/o Group 31, Inc., General Partner
201 Main Street, Suite 3100
Fort Worth, Texas  76102
Attention:  Kevin G. Levy
Facsimile No:  (817) 820-1623

with a copy (which copy shall not constitute notice) to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019-6064
Attention:  Mark A. Underberg
Facsimile No:  (212) 492-0368


(G)           GOVERNING LAW; JURISDICTION.  THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE (WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES).  EACH PARTY TO THIS AGREEMENT HEREBY
IRREVOCABLY AGREES THAT ANY LEGAL ACTION, SUIT OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT SHALL BE BROUGHT IN FEDERAL OR STATE COURTS OF THE
STATE OF DELAWARE AND EACH PARTY HERETO AGREES NOT TO ASSERT, BY WAY OF MOTION,
AS A DEFENSE OR OTHERWISE, IN ANY SUCH ACTION, SUIT OR PROCEEDING, ANY CLAIM
THAT IT IS NOT SUBJECT PERSONALLY TO THE JURISDICTION OF SUCH COURT, THAT THE
ACTION, SUIT OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT THE VENUE
OF THE ACTION, SUIT OR PROCEEDING IS IMPROPER OR THAT THIS AGREEMENT, OR THE
SUBJECT MATTER HEREOF OR THEREOF MAY NOT BE ENFORCED IN OR BY SUCH COURT.  EACH
PARTY HERETO FURTHER AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF SUCH COURT
IN ANY ACTION, SUIT OR PROCEEDING.


(H)           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED AND DELIVERED
(INCLUDING BY FACSIMILE) IN SEPARATE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED
AN ORIGINAL AND ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT.


(I)            ENTIRE AGREEMENT.  THIS AGREEMENT AND THE PROXY CONSTITUTE THE
ENTIRE AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS BETWEEN THE PARTIES WITH
RESPECT THERETO.  NO ADDITION TO OR MODIFICATION OF ANY PROVISION OF THIS
AGREEMENT SHALL BE BINDING UPON EITHER PARTY UNLESS MADE IN WRITING AND SIGNED
BY BOTH PARTIES.

[SIGNATURE PAGES FOLLOW]

6


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
on the date first above written.

 



RISTRETTO GROUP S.A.R.L.

 

 

 

 

 

 

 

BY:

/s/ Manjit Dale

 

 

Name:

Manjit Dale

 

 

Title:

Authorized Signatory

 

[SIGNATURES CONTINUED ON FOLLOWING PAGES]


--------------------------------------------------------------------------------


 

SCOTSMAN PARTNERS, L.P.

 

 

 

 

By:

GROUP 31, Inc.,

 

 

its General Partner

 

 

 

 

 

 

 

BY:

/s/ Kevin G. Levy

 

 

Name:

Kevin G. Levy

 

 

Title:

Vice President

 

Shares of Company
Common Stock
Held of Record

 

Additional Securities
Beneficially Owned

5,971,493

 

0

 


--------------------------------------------------------------------------------


EXHIBIT A

IRREVOCABLE PROXY

The undersigned stockholder (the “Stockholder”) of Williams Scotsman
International, Inc., a Delaware corporation (the “Company”), hereby irrevocably
(prior to the Termination Date and to the fullest extent permitted by law and
except as otherwise set forth herein) appoints Mr. Jonathan Rosen and Ristretto
Group S.a r.l., a Luxembourg company (the “Parent”), and each of them, as the
sole and exclusive attorneys and proxies of the undersigned, with full power of
substitution and resubstitution, to vote and exercise all voting and related
rights expressly provided herein (to the full extent that the undersigned is
entitled to do so) and subject to all the limitations and restrictions provided
herein with respect to the Subject Securities.  For purposes of this Irrevocable
Proxy (the “Proxy”), (a) “Subject Securities” means: (i) all securities of the
Company (including all shares of common stock of the Company (“Company Common
Stock”) and all options, warrants and other rights to acquire shares of Company
Common Stock) Owned by the Stockholder as of the date of this Proxy; and (ii)
all additional securities of the Company (including all additional shares of
Company Common Stock and all additional options, warrants and other rights to
acquire shares of Company Common Stock) of which the Stockholder acquires
Ownership during the period from the date of this Proxy through the Termination
Date; notwithstsanding the foregoing, any shares of Company Common Stock Owned
by Affiliates (as defined in the Merger Agreement) of the Stockholder who are
also directors of the Company shall not be deemed Subject Securities unless such
shares of Company Common Stock were Subject Securities transferred in accordance
with Section 3(a) of the Voting Agreement (as defined below) to an Affiliate who
is also a director of the Company; and (b) the Stockholder is deemed to “Own” or
to have acquired “Ownership” of a security if such Stockholder is the
“beneficial owner” of such security within the meaning of Rule 13d-3 under the
Securities Exchange Act of 1934, as amended. Upon the undersigned’s execution of
this Proxy, any and all prior proxies given by the undersigned with respect to
any Subject Securities are hereby revoked and the undersigned agrees not to
grant any subsequent proxies with respect to the Subject Securities at any time
prior to the Termination Date (as defined below).

This Proxy is irrevocable (prior to the Termination Date and to the fullest
extent permitted by law and except as otherwise set forth herein), is coupled
with an interest and is granted pursuant to that certain Voting Agreement of
even date herewith, by and between Parent and the undersigned Stockholder (the
“Voting Agreement”), and is granted in consideration of Parent entering into
that certain Agreement of Merger (the “Merger Agreement”), of even date
herewith, by and among the Company, Parent and Ristretto Acquisition Corp., a
Delaware corporation and a wholly owned subsidiary of Parent (“Merger Sub”). 
The Merger Agreement provides for the merger of Merger Sub with and into the
Company (the “Merger”).  As used herein, the term “Termination Date” shall mean
the earlier to occur of the date (i) the Merger shall become effective in
accordance with the terms and provisions of the Merger Agreement or (ii) the
Merger Agreement terminates in accordance with its terms.

The attorneys and proxies named above, and each of them, are hereby authorized
and empowered by the undersigned, at any time prior to the Termination Date, at
every meeting of the stockholders of the Company called with respect to any of
the following, and at every adjournment or postponement thereof, and on every
action or approval by written consent of the


--------------------------------------------------------------------------------


 

stockholders of the Company with respect to any of the following, to act as the
undersigned’s attorney and proxy to vote or cause to be voted the Subject
Securities: (a) in favor of (i) adoption of the Merger Agreement and (ii) any
other matter contemplated under the Merger Agreement or that could reasonably be
expected to facilitate the Merger that is put to a vote of the stockholders of
the Company and (b) against any proposal for any Company Acquisition Proposal
(as defined in the Merger Agreement) other than the Merger, between the Company
and any person or entity (other than Parent and Merger Sub) and (c) against any
other action or agreement that would result in a breach of any covenant,
representation or warranty or any other obligation or agreement of the Company
under the Merger Agreement or which would result in any of the conditions to the
consummation of the Merger under the Merger Agreement not being fulfilled or
which would reasonably be expected to prevent, impede, frustrate, interfere
with, delay, postpone or adversely affect the Merger and the other transactions
contemplated by the Merger Agreement.

This Proxy shall be binding upon the successors and assigns of Stockholder
(including any transferee of any of the Subject Securities).  This Proxy shall
terminate and be of no further force and effect upon the earlier to occur of (i)
the Termination Date and (ii) if the Merger Agreement is amended or otherwise
modified after the date hereof without the prior written consent of the
Stockholder in a manner that, directly or indirectly (a) reduces or changes the
form of Merger Consideration (as defined in the Merger Agreement) or (b) extends
the Outside Date (as defined in the Merger Agreement) beyond March 31, 2008.

 

Dated:  ___________, 2007

SCOTSMAN PARTNERS, L.P.

 

 

 

 

 

By:

 

Group 31, Inc.,

 

 

 

its General Partner

 

 

 

 

 

 

 

 

 

BY:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Number of shares of common stock of the Company owned of record as of the date
of this proxy:

 

 

 

 

 

 

 


--------------------------------------------------------------------------------